Title: From Benjamin Franklin to Peter Collinson, 21 May 1751
From: Franklin, Benjamin
To: Collinson, Peter


Dear Sir
Philada. May 21. 1751
Budden is arrived, and every thing you sent per him come safe to hand. Both the Library-Company and the Academy are exceedingly oblig’d to you, and would be glad of any Opportunity of serving you or any of your Friends. The Academy goes on as one could wish: We have excellent Masters, and the Boys improve surprizingly: The Number now 70 and daily encreasing. I shall write more particularly per next Vessel. The Occasion of my writing this, viâ Ireland, is, That I have just receiv’d Advice that the Deputy-Postmaster General of America (Mr. Elliot Benger residing in Virginia) who has for some time been in a declining Way, is tho’t to be near his End. My Friends advise me to apply for that Post, and Mr. Allen (our Chief Justice) has wrote the enclos’d to his Correspondent Mr. Simpson in my favour, requesting his Interest and Application in the Affair, and impowering him to advance a considerable Sum if it should be necessary. I have not heretofore made much Scruple of giving you Trouble when the Publick Good was to be promoted by it; but ’tis with great Reluctance that I think of asking you to interest yourself in my private Concerns, as I know you have little Time to spare. The Place is in the Disposal of the Postmasters General of Britain, with some of whom or their Friends you may possibly have Acquaintance. Mr. Allen has desir’d Mr. Simpson to confer with you on the Affair, and if you can, without much Inconvenience to your self, advise and assist in endeavouring to secure the Success of this Application, you will, whatever may be the Event, add greatly to the Obligations you have already confer’d on me; and if it succeeds, I hope that as my Power of doing Good increases, my Inclination will always at least keep pace with it.
I am quite a Stranger to the Manner of Managing these Applications, so can offer no particular Instructions. I enclose a Copy of the Commission of a former Dep. Postmaster General, which may be of some Use: The Articles of Agreement refer’d to in the Commission I have never seen, but suppose they have always been nearly the same whoever is appointed, and have been usually sent over to America to be executed by the new Officer; for I know neither of the three last Officers went to England for the Commission. The Place has been commonly reputed worth about £150 a Year, but would be otherways very suitable to me, particularly as it would enable me to execute a Scheme long since form’d, of which I send you enclos’d a Copy, and which I hope would soon produce something agreable to you and to all Lovers of Useful Knowledge, for I have now a large Acquaintance among ingenious Men in America. I need not tell you, that Philadelphia being the Center of the Continent Colonies, and having constant Communication with the West India Islands, is by much a fitter Place for the Situation of a General Post Office than Virginia, and that it would be some Reputation to our Province, to have it establish’d here. I would only add, that as I have a Respect for Mr. Benger, I should be glad the Application were so managed as not to give him any Offence, if he should recover. But I leave every thing to you and Mr. Simpson referring you to Mr. Allen’s Letter to that Gentleman for farther particulars, and am, Dear Sir, Your affectionate humble Servant
B Franklin
P.S. I have heard £200 was given for this Office by Mr. Benger, and the same by his Predecessor; I know not whose Perquisite it was: But lest that should not be Sufficient, and there may be some contingent Fees and Charges, Mr. Allen has ordered £300. However, the less it costs the better, as ’tis an Office for Life only, which is a very uncertain Tenure.
 Endorsed: Recd July 10th  answerd per Reeves 19  Colden
